            Case 1:20-mj-02545-TMD Document 3 Filed 10/14/20 Page 1 of 15
                                                                                    ____ FILED ___ ENTERED
                                                                                    ____ LOGGED _____ RECEIVED

                                                                                   12:17 pm, Oct 14 2020
                       IN THE UNITED STATES DISTRICT COURT                          AT BALTIMORE
                          FOR THE DISTRICT OF MARYLAND                              CLERK, U.S. DISTRICRT COURT
                                                                                    DISTRICT OF MARYLAND
                                                                                    BY ______________Deputy
 IN THE MATTER OF THE
 APPLICATION FOR A WARRANT                                      1:20-mj-2545 TMD
                                                     Case No. ____________________
 AUTHORIZING THE SEARCH OF 1922
 QUENTIN ROAD, DUNDALK,                              Filed Under Seal
 MARYLAND 21222

                    AFFIDAVIT IN SUPPORT OF SEARCH WARRANT

        I, Special Agent Patrick Straub, of the Federal Bureau of Investigation (“FBI”), being duly

sworn, depose and state as follows:

                                        INTRODUCTION

       1.       This affidavit is being submitted in support of a warrant to search the premises

known as 1922 Quentin Road, Baltimore and/or Dundalk, Maryland 21222 (“TARGET

RESIDENCE”), which is more fully described in Attachment A. I submit that there is probable

cause to believe that the TARGET RESIDENCE contains evidence, fruits and instrumentalities,

more particularly described in Attachment B, related to the illegal possession of firearms and

ammunition by a convicted felon in violation of 18 U.S.C. § 922(g)(1) and false statements in

violation of 18 U.S.C. § 1001.

                                      AFFIANT BACKGROUND

       2.       I am a Special Agent with the Federal Bureau of Investigation (FBI) and have been

since January 2005. I am currently assigned to the Joint Terrorism Task Force (JTTF) in the FBI

Baltimore Division. The majority of my career has been devoted to investigating, managing and

supporting both international and domestic terrorism investigations which often involve violations

of Title 18 of the United States Code. I have assisted in the preparation of multiple search warrant

applications, conducted or participated in physical and electronic surveillance, assisted in the



                                                 1
            Case 1:20-mj-02545-TMD Document 3 Filed 10/14/20 Page 2 of 15

                                                                                      1:20-mj-2545 TMD


execution of search warrants, debriefed informants and reviewed other pertinent records. Through

my training, education, and experience, I have become familiar with the efforts of persons involved

in criminal activity to avoid detection by law enforcement.

       3.       Based on my training, knowledge, and experience with the FBI, coupled with the

training, knowledge, and experience of an Alcohol, Tobacco, Firearms & Explosives (ATF) agent

assigned to this investigation, I am familiar with the habits, methods, routines, practices and

procedures commonly employed by persons engaged in the manufacturing, possession, and

trafficking of illegal firearms. I also know the manner illegal firearms are acquired, transported,

stored, and distributed, as well as the methods of payment for such firearms. Specifically, I know:

             a. That possessors of stolen and/or illegal firearms commonly maintain their firearms
                for long periods of time, because firearms are valuable commodities;

             b. That persons who are legally prohibited from acquiring firearms oftentimes turn to
                spouses or acquaintances to acquire firearms, firearm parts, and firearm accessories,
                for them in what is known as a “straw purchase;”

             c. That the person conducting the “straw purchase” will conduct the transactions
                under their name so as to conceal the involvement of the prohibited person;

             d. That possessors of stolen and/or illegal firearms commonly maintain the foregoing
                items where they have ready access to them, such as on their person, inside their
                residences, or inside their vehicles;

             e. That possessors of stolen and/or illegal firearms commonly maintain the foregoing
                items inside combination or key-lock safes or strong boxes, suitcases, storage
                lockers, safety deposit boxes, locked cabinets, leased storage units, garages, and
                other types of locked or closed containers, and hidden compartments, for ready
                access and to conceal them from law enforcement authorities.

             f. That possessors of stolen and/or illegal firearms commonly maintain
                documentation pertaining to the firearms, including but not limited to schematic
                diagrams, invoices, transfer paperwork, books, ledgers, receipts, notes, and other
                papers relating to the manufacture, transportation, possession, and distribution of
                illegal firearms and the profits derived from those transactions.

             g. That possessors of stolen and/or illegal firearms often take photographs and videos
                of their firearms and maintain those photographs on cell phones or other digital

                                                  2
            Case 1:20-mj-02545-TMD Document 3 Filed 10/14/20 Page 3 of 15

                                                                                     1:20-mj-2545 TMD


                devices which are commonly kept nearby, such as on their person or inside their
                residences and vehicles.

       4.       This Affidavit does not contain all information known to me regarding this

investigation but only those facts that I believe are sufficient to support a probable cause finding

for the requested search warrant. I have not, however, excluded any information known to me that

would defeat a determination of probable cause. Any statements herein, unless they appear in

quotations, represent summaries of the statements made by the speaker.

                                      PROBABLE CAUSE

       5.       This investigation is being conducted by the FBI, in concert with partners from a

variety of agencies that comprise a Counterterrorism group inside of the FBI’s Joint Terrorism

Task Force (JTTF). In September 2020, the FBI identified Frank William Robertson PERRY as a

member of the Boogaloo Movement. “Boogaloo” is a term referencing a violent uprising or

impending civil war. The term is sometimes used by militia extremists and racially or ethnically

motivated violent extremists (RMVE), who allude to it using shorthand such as “big igloo” or “big

luau” and imagery such as igloos or Hawaiian shirts. The term has particularly resonated with

militia extremists, who have adopted it to reference an impending politically-motivated civil war

or uprising against the government following perceived incursions on Constitutional rights—

including the Second Amendment—or other perceived government overreach. Some RMVEs have

used the term to reference an impending race war—or other conflict that will lead to the collapse

of the “system,” including the US government, society, etc. The Boogaloo is not a single cohesive

group, but rather a loose concept arising from internet platforms which has become a rallying point

for some extremists.

       6.       The investigation to date has revealed that PERRY is an adherent of the Boogaloo




                                                 3
             Case 1:20-mj-02545-TMD Document 3 Filed 10/14/20 Page 4 of 15

                                                                                                  1:20-mj-2545 TMD


ideology. For example, PERRY’s Facebook page 1, which only has limited publicly available

information, contains pictures of himself and logos and pictures associated with the Boogaloo

movement. In addition, an FBI Task Force officer observed a vehicle registered to PERRY in front

of the TARGET RESIDENCE that had a sticker on it that was representative of the Boogaloo

movement. The United States Postal Service determined from queries of postal service databases

that a package, addressed to PERRY at the TARGET RESIDENCE, was delivered on or about

September 3, 2020. The return address on the package indicated that it came from Redacted

Patches      in   Orlando,     Florida.    Open      source     research     revealed     that    the    website

www.redactedpatches.com sells Boogaloo themed patches and stickers.

        7.        PERRY is prohibited from possessing a firearm and/or ammunition due to a

conviction in Baltimore County Circuit Court on November 19, 2002 for Second Degree Burglary

(Case #03-K-02-002411). PERRY could have received a sentence of up to fifteen years in prison

for this conviction, thereby making him prohibited from owning a firearm under federal law.

        8.        According to PERRY’s Facebook page, as of approximately September 29, 2020,

he is “in a relationship” with a woman named “Kim Elliott.” The Facebook page contains a

photograph of PERRY and a woman, and the Facebook profile “Kim Elliott” was tagged in the

post. I have reviewed Maryland driver’s license photographs of PERRY and a KIMBERLY

ELIZABETH ELLIOTT, both of which list an address of the TARGET RESIDENCE. Based on

this comparison, I concluded that the photographs in the drivers’ licenses are of the same people

depicted on PERRY’s Facebook page. PERRY’s Facebook profile contains at least one additional



1
  This Facebook page contains the display name “Frank Perry (pyro)”, username frank.p.perry, and indicates the
user lives in Baltimore, Maryland. The profile displays several photographs of an individual who physically
resembles the person depicted in PERRY’s Maryland driver’s license. The FBI also obtained information from
Baltimore Gas & Electric that, as of October 1, 2020, PERRY was the utility bill account holder at TARGET
RESIDENCE, and his utility bill account is linked to email address pyrotmc@gmail.com.

                                                        4
             Case 1:20-mj-02545-TMD Document 3 Filed 10/14/20 Page 5 of 15

                                                                                     1:20-mj-2545 TMD


publicly viewable photograph of ELLIOTT.

        8.       According to an ATF database, ELLIOTT purchased the lower receiver of an

Anderson Manufacturing AM-15 rifle (hereafter “AM-15 lower receiver”) at “The Gun Shop” in

Eastern Baltimore County on April 28, 2020. Sellers of firearms such as The Gun Shop are required

by federal law to maintain completed Forms 4473 for firearms sold by the business, to include

lower receivers. The lower receiver of a firearm, while not a completed and functioning weapon,

is legally defined as a firearm by federal law and requires the purchaser to go through a background

check and to complete an ATF Form 4473. The purchaser is required to complete the Form 4473

truthfully and under penalty of perjury.

        9.       On September 29, 2020, law enforcement obtained from The Gun Shop a copy of

the ATF Form 4473 relating to the purchase of the AM-15 lower receiver. On the ATF Form 4473,

ELLIOTT stated that she was purchasing the AM-15 for herself and she listed the TARGET

RESIDENCE as her address. According to the ATF Form 4473, ELLIOTT applied to purchase

the firearm on April 19, 2020, and returned to the Gun Shop to complete the sale on April 28,

2020.

        10.      The ATF Form 4473 further indicated that the AM-15 lower receiver that

ELLIOTT purchased was chambered in what is known as “multi-cal.” That phrase is used to denote

a firearm that can be assembled into any number of varying calibers (such as .223 caliber, 5.56mm,

.308 caliber, etc.) which will ultimately be determined by the person assembling the rifle. The AM-

15 lower receiver, once assembled, is nearly identical to the popular and widely known AR-15

assault rifle.

        11.      Based on my training, knowledge and experience and the training, knowledge and

experience of others in the law enforcement community, I know that many prefer assault-style



                                                 5
         Case 1:20-mj-02545-TMD Document 3 Filed 10/14/20 Page 6 of 15

                                                                                      1:20-mj-2545 TMD


rifles because of their power, precision and capacity for a large amount of ammunition if

chambered in the more common .223 caliber or 5.56mm. More specifically, magazines can be

acquired for those calibers that would permit the firing of up to one hundred rounds without

reloading. Assault rifles, including the AM-15, can also be converted relatively easily to fire in an

automatic fashion, rather than semi-automatic even though such conversions would violate federal

law as noted under Title 18 United States Code, Section 922(o). Assault rifles such as the AM-15

are not weapons usually purchased for home or self-defense, and certainly not for hunting.

       12.      Based on my training, knowledge, experience and that of other agents who are part

of this investigation, I know that individuals with the requisite skill and knowledge often purchase

a lower receiver such as the AM-15 in order to build out the remainder of the firearm to his or her

specifications. The options to outfit such a firearm are vast and require a level of skill and

knowledge regarding firearms that the average person does not possess. The purchaser can add an

assortment of different barrels to accommodate different types of ammunition and then add any

number of custom attachments to get the weapon outfitted to his or her liking. In my training,

knowledge, experience and that of others associated with this investigation, I know it is much more

common for persons with a significant knowledge of firearms to undertake the customized building

of a rifle like the AM-15 in question. In the instances when a person is undertaking such an

enterprise, they typically will have a background in, or some proficiency with, firearms parts and

accessories as noted above.

       13.      Based on my training, knowledge, experience and that of other agents who are part

of this investigation, I also know that it is very uncommon for an individual with no apparent

firearms background, hunting experience, knowledge of firearms, or skill with assembling firearms

to purchase a lower receiver such as the AM-15. As set forth below, ELLIOTT does not fit any of



                                                 6
           Case 1:20-mj-02545-TMD Document 3 Filed 10/14/20 Page 7 of 15

                                                                                                  1:20-mj-2545 TMD


those criteria.

        14.       In my training, knowledge and experience and that of other agents assigned to this

investigation, I know that individuals who are hunters, firearms enthusiasts, supporters of the

Second Amendment, and/or active in the competitive shooting community, will typically post

about those activities on their social media accounts. A review of ELLIOTT’S publicly available

social media profiles, including Facebook and Pinterest, revealed no evidence that she has any

interest or involvement with firearms, hunting, the 2nd Amendment or The Boogaloo Movement.

There are no pictures of her posing with firearms, no pictures of her hunting or posing with animals

she killed, no associations with hunting or sportsman’s groups, no mentions of constructing a

firearm, no mention of owning a firearm, and no images or logos indicative of The Boogaloo

ideology. As of September 25, 2020, the Maryland Gun Center 2 had no record of ELLIOTT ever

having a hunting license or having any registered, harvested kills. The Maryland Gun Center

further advised that the above described AM-15 is the only firearm registered to ELLIOTT.

        15.       The investigation has identified a public Pinterest profile that belongs to PERRY.3

As of October 1, 2020, this Pinterest profile reflects a substantial interest in firearms and militia

extremist activities. In particular, the profile contained information and resources such as pinned

or saved photographs regarding: an “AR Schematic” that depicted all the component parts of an

AR-15 style rifle, the “Definitive Ultimate AR-15 Rifles WIKI Resource & Guide, “ and “How to




2
  The Maryland Gun Center is part of the Maryland State Police’s Criminal Enforcement Division and can query
multiple sources of information indicative of gun ownership in Maryland, including hunting-related information
from the Department of Natural Resources.
3
  The Pinterest profile contains pictures of both PERRY and ELLIOTT (based on comparisons with PERRY’s and
ELLIOTT’s Maryland driver’s license photographs) and ELLIOTT follows this Pinterest profile. The FBI obtained
records from Pinterest regarding this profile on October 2, 2020. According to these records, the profile lists a
username of “pyrotmc”, a registered user of “Frank Perry,” an email address of pyrotmc@gmail.com (identified
above as being linked to PERRY), and account login data originating almost exclusively from Maryland, where
PERRY resides.

                                                        7
          Case 1:20-mj-02545-TMD Document 3 Filed 10/14/20 Page 8 of 15

                                                                                         1:20-mj-2545 TMD


Build Military Grade Suppressors .22 to .50 BMG DVD.” The profile also contained numerous

saved or pinned pictures of firearms and ammunition, information on how to manufacture gun

powder, and various statements regarding one’s obligation to fight against a tyrannical

government. These are all items indicative of a person who possesses a deep knowledge of firearms

and the component parts of which they are constructed.

        16.     Records obtained from Amazon reflect that between approximately March 31, 2020

and September 6, 2020, the following items were ordered and eventually shipped to ELLIOTT at

the TARGET RESIDENCE:

    x   a gun cleaning mat with a diagram of the parts of an AR-15 style rifle;

    x   grease for lubricating firearms;

    x   a sling and sling assembly for a rifle;

    x   a weapon mounted light for Picatinny rails commonly found on AR-15 style weapons;

    x   a weapons mounted sight;

    x   a device to “boresight” or calibrate a weapons sight; and

    x   magazine pouches for AR-15 style magazines.

All of the above items were paid for with a Visa credit card ending in 1059, in the name Frank W.

Perry, with a billing address at the TARGET RESIDENCE. 4 In my training, knowledge,

experience, and that of other agents assigned to this investigation, I know that all of these items

are typically used to build an AR-15 style rifle such as the AM-15.

        17.     Amazon records also reflected that ELLIOTT ordered a tactical vest sized in

“men’s,” to be shipped to ELLIOTT at the TARGET RESIDENCE, but the order was ultimately


4
 A large majority of all Amazon orders shipped to ELLIOTT at the TARGET RESIDENCE were paid for with
PERRY’s credit card. These orders included common household items such as food, clothing, electronics
accessories, beauty products, etc.

                                                   8
         Case 1:20-mj-02545-TMD Document 3 Filed 10/14/20 Page 9 of 15

                                                                                       1:20-mj-2545 TMD


cancelled for unknown reasons. The fact that ELLIOTT ordered a men’s sized tactical vest is

indicative of being purchased for PERRY, because tactical vests are also made in women’s sizes

and, presumably, ELLIOTT would have purchased one in a women’s size were it actually for her

personal use. Although not illegal for PERRY to purchase a tactical vest himself, the order made

by ELLIOTT further indicates that ELLIOTT’s purchases of firearms and firearms-related

equipment, delivered to the TARGET RESIDENCE, was at the direction, and for the benefit, of

PERRY.

       18.     Based on my training, knowledge and experience, as well as that of other FBI and

ATF personnel involved in this investigation, I know that ELLIOTT’s purchase of only the lower

receiver of an AM-15, when she has no known or observable interest in or knowledge of firearms,

let alone a displayed skill set to construct her own assault rifle, is very unusual. Investigation has

shown that ELLIOTT shares, or did share, the TARGET RESIDENCE with her boyfriend,

PERRY, who is prohibited from legally possessing firearms, is an adherent of the Boogaloo

movement, and has demonstrated an intense interest in, and detailed knowledge of, firearms.

Unlike ELLIOTT, PERRY has the demonstrated interest and/or skill set required to construct such

a weapon and, based on the items found linked to his Pinterest page, the knowledge of what would

be required to complete such an undertaking.

                                      THE TARGET RESIDENCE

       19.       According to records obtained from the Maryland Motor Vehicle Administration

(MD MVA), as of September 23, 2020, a 2009 Ford with Maryland license plate 2AE5249 is

registered in PERRY’s name at the TARGET RESIDENCE. Baltimore Gas & Electric (BG&E)

records for the TARGET RESIDENCE list PERRY as the account owner as of October 1, 2020.

       20.      On September 25, 2020, an FBI agent saw an individual who physically resembled



                                                  9
         Case 1:20-mj-02545-TMD Document 3 Filed 10/14/20 Page 10 of 15

                                                                                               1:20-mj-2545 TMD


PERRY smoking on the front porch of the TARGET RESIDENCE. Agents have observed

PERRY’s registered vehicle parked on the street in front of the TARGET RESIDENCE on

numerous occasions since September 25, 2020. Early on the morning of September 29, 2020, law

enforcement agents saw PERRY exit the TARGET RESIDENCE and drive away in his vehicle.

Finally, Baltimore County Circuit Court records list PERRY’s current address as the TARGET

RESIDENCE in connection with an expungement proceeding 5 initiated by PERRY in September

2020.

        21.      Records obtained from the MVA reflect that, as of September 28, 2020, the address

on ELLIOTT’s driver’s license is the TARGET RESIDENCE. As referenced above at paragraph

9, ELLIOTT reported on the ATF FORM 4473 that her address, as of April 28, 2020, was the

TARGET RESIDENCE. According to the United States Postal Inspection Service and Amazon,

numerous packages have been delivered to ELLIOTT at the TARGET RESIDENCE throughout

2020, including as recently as September 9, 2020. It should be noted, however, that ELLIOTT has

not yet been observed by law enforcement personnel at the TARGET RESIDENCE or elsewhere

and Elliott does not have any known, registered vehicles. Given the foregoing information,

investigators believe ELLIOTT currently resides, or recently resided, at the TARGET

RESIDENCE, where she purchased, received, and stored the AM-15 lower receiver and other

firearms accessories at the TARGET RESIDENCE, at the direction, and/or for the benefit of,

PERRY.

                                                  CONCLUSION

        22.      Based on the above information, I respectfully request permission to search the




5
 According to the Baltimore County State’s Attorney’s office, PERRY is seeking to have his Second-Degree
burglary conviction expunged.

                                                      10
         Case 1:20-mj-02545-TMD Document 3 Filed 10/14/20 Page 11 of 15

                                                                                     1:20-mj-2545 TMD


TARET RESIDENCE, as probable cause exists that certain items relating to 18 U.S.C. §§ 922

and 18 U.S.C. §§ 1001 are present in the TARGET RESIDENCE.

        23.    Based upon the information contained herein, the totality of this investigation, my

training and experience and that of other involved investigators, I believe that PERRY lives at the

TARGET RESIDENCE where he stores a firearm that he is prohibited from possessing or having

access to, as well as firearm parts and accessories. I also believe that the TARGET RESIDENCE

contains evidence, fruits, instrumentalities, and/or evidence of purchase and possession of firearms

in violation of Title 18 U.S.C. §§ 922(g)(1 and 18 U.S.C. §§ 1001, as described in Attachment B.

Wherefore, pursuant to Rule 41 of the Federal Rules of Criminal Procedure, I respectfully request

a warrant to search the locations described in Attachments A and authority to seize those items

identified in Attachment B.


                                                  _______________________
                                              _____________________________
                                                 trick W.
                                              Pattrick W Straub
                                              Special Agent
                                              Federal Bureau of Investigation

                             y email and attested to me as true and accurate by
        Affidavit submitted by                                                y telephone
                                                                                    p

  nsistent with Fed. R. Crim. P. 4.1 and 41(d)(3) this ____________ day of ______________
consistent                                                                 _______________,

  20.
2020.


  ___________________________  ________
                               __
                                _
__________________________________
The Honorable Thomas M. DiGirolamo
United States Magistrate Judge
District of Maryland




                                                11
        Case 1:20-mj-02545-TMD Document 3 Filed 10/14/20 Page 12 of 15

                                                                                  1:20-mj-2545 TMD


                                       ATTACHMENT A
                                   Location To Be Searched
       1922 Quentin Road, Baltimore and/or Dundalk, Maryland 21222 (“TARGET
RESIDENCE”), including all exterior garages, sheds, and storage containers on the property.
TARGET RESIDENCE is a two-story red/brown brick rowhome. TARGET RESIDENCE
has a small front porch covered by a red-brown awning, a white front door and white trim on the
windows. Photographs of the front and back of the residence are included below:
                                            FRONT:




                                            BACK:




                                               1
         Case 1:20-mj-02545-TMD Document 3 Filed 10/14/20 Page 13 of 15

                                                                                      1:20-mj-2545 TMD


                                        ATTACHMENT B
                                        Items To Be Seized
       a.       Any and all firearms, to include unregistered, stolen, illegally manufactured
firearms or firearms parts, privately made firearms, and/or other types of destructive devices;

       b.      Any and all ammunition;

        c.     Any items pertaining to the possession, manufacture, or distribution of illegal
firearms, including but not limited to lower receivers, upper receivers, frames, grips, stocks,
barrels, magazines, or trigger assemblies;

       d.       Any machines and/or parts/tools associated manufacture and/or modification of
firearms, firearms parts, firearms frames or receivers, machineguns and/or machinegun parts;

        e.     Any and all templates, machinegun conversion kits, cutting programs, diagrams,
instruction manuals, pamphlets, or other tutorial regarding the manufacture of firearms;

        f.      Records of illegal firearms manufacturing and transactions including, but not
limited to, books, ledgers, receipts, notes, and other papers relating to the manufacture,
transportation, possession, and distribution of illegal firearms and the profits derived from those
transactions;

         g.     Financial records, financial instruments and other records or documents reflecting
illegal firearms possession and/or trafficking and monetary proceeds thereof, including, but not
limited to, currency, bank checks, cashier’s checks, Western Union receipts, money orders,
stocks, bonds, jewelry, precious metals, and bank and real estate records;

        h.     Books, records and other documents that identify other co-conspirators, including,
but not limited to: address books, telephone books, rolodexes, and notes reflecting telephone and
pager numbers, and audiotape recordings of conversations, including those made over telephone
answering machines;

        i.      Electronic equipment, such as computers, cellular telephones, pagers, and personal
digital assistants and any names, addresses, telephone numbers, and codes stored therein, and
indicia of ownership of these communications devices, including boxes, manuals, chargers,
receipts, and phone bills, to include any and all cellular telephones attributable to the target and
the contents of those devices’ contacts, applications, photographs, and other electronically stored
information.

      j.      Photographs (to include still photos, negatives, movies, slides, video tapes, and
undeveloped film) that depict any illegal firearms manufacturing and/or possession.

       k.      Records of travel including, but not limited to, tickets, transportation schedules,
passports, notes and receipts related to travel, luggage tags, and motel/hotel receipts;

       l.      Identification documents;

                                                 1
         Case 1:20-mj-02545-TMD Document 3 Filed 10/14/20 Page 14 of 15

                                                                                      1:20-mj-2545 TMD




       m.       Indicia of occupancy, residency, ownership or lease of the premises, including but
not limited to keys, photographs, utility and telephone bills, other mail, and other documents; and

        n.      Safes, combination or key-lock strong boxes or other secure storage containers,
suitcases, storage lockers, safety deposit boxes, locked cabinets and other types of locked or
closed containers, and hidden compartments that may contain any of the foregoing.

        With respect to the search of any of the items described above which are stored in the form
of magnetic or electronic coding on computer media or on media capable of being read by a
computer with the aid of computer-related equipment (including CDs, DVDs, thumb drives, flash
drives, hard disk drives, or removable digital storage media, software or memory in any form), the
search procedure may include the following techniques (the following is a non-exclusive list, and
the government may use other procedures that, like those listed below, minimize the review of
information not within the list of items to be seized as set forth herein, while permitting
government examination of all the data necessary to determine whether that data falls within the
items to be seized):

        a.      surveying various file “directories” and the individual files they contain (analogous
to looking at the outside of a file cabinet for markings it contains and opening a drawer believed
to contain pertinent files);

       b.      “opening” or cursorily reading the first few “pages” of such files in order to
determine their precise contents;

       c.      “scanning” storage areas to discover and possible recover recently deleted files;

       d.      “scanning” storage areas for deliberately hidden files; or

        e.      performing key word searches or other search and retrieval searches through all
electronic storage areas to determine whether occurrences of language contained in such storage
areas exist that are intimately related to the subject matter of the investigation.

                If after performing these procedures, the directories, files or storage areas do not
reveal evidence of the specified criminal activity, the further search of that particular directory,
file or storage area, shall cease.

       If after performing these procedures, the directories, files or storage areas do not reveal

evidence of the specified criminal activity, the further search of that particular directory, file or

storage area, shall cease.

       With respect to the search of the information provided pursuant to this warrant, law

enforcement personnel will make reasonable efforts to use methods and procedures that will locate

                                                 2
        Case 1:20-mj-02545-TMD Document 3 Filed 10/14/20 Page 15 of 15

                                                                                    1:20-mj-2545 TMD


and expose those categories of files, documents, communications, or other electronically stored

information that are identified with particularity in the warrant while minimizing the review of

information not within the list of items to be seized as set forth herein, to the extent reasonably

practicable. If the government identifies any seized communications that may implicate the

attorney-client privilege, law enforcement personnel will discontinue its review and take

appropriate steps to segregate all potentially privileged information so as to protect it from

substantive review. The investigative team will take no further steps regarding any review of

information so segregated absent further order of the court. The investigative team may continue

to review any information not segregated as potentially privileged.




                                                3
